FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 14, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 81

Bejan David Etemad,                                  Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee

                                No. 20210343

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

AFFIRMED.

Per Curiam.

Scott O. Diamond, Fargo, ND, for petitioner and appellant.

Ashlei A. Neufeld, Assistant State’s Attorney, Grand Forks, ND, for respondent
and appellee.
                               Etemad v. State
                                No. 20210343

Per Curiam.

[¶1] Bejan David Etemad appealed from a district court order denying his
amended application for post-conviction relief. On appeal, Etemad argues the
district court erred in finding that he knowingly, intelligently, and voluntarily
waived his right to counsel. Following a post-conviction evidentiary hearing,
the court found that Etemad knowingly, intelligently, and voluntarily waived
his right to counsel. We conclude the district court’s findings are not clearly
erroneous and the court did not err in denying Etemad’s application for post-
conviction relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1